May 28, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        DAVID L. GLASSEL, Appellant

NO. 14-14-00649-CV                          V.

      SEAMLESS OPERATING GROUP, LLC INDIVIDUALLY AND
  DERIVATIVELY ON BEHALF OF CHEMICAL FREE SOLUTIONS, LLC.,
           AND CEDAR OIL SOLUTIONS, LLC, Appellees
               ________________________________

      Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on July 3, 2014. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, David L. Glassel.


      We further order this decision certified below for observance.